Case 4:18-cv-00013-DN-PK Document 190 Filed 03/10/21 PageID.9020 Page 1 of 9




                                  IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF UTAH


    ANGELA K. NIELSON, individually and on                         MEMORANDUM DECISION
    behalf of THE ESTATE OF BRETT W.                               AND ORDER GRANTING
    NIELSON; RYLEE NIELSON; ERIC                                   MOTIONS FOR SUMMARY
    NIELSON; and LINDA NIELSON,                                    JUDGMENT
                                                                   AND
                                 Plaintiffs,                       ORDER TO SHOW CAUSE RE:
                                                                   PLAINTIFFS’ FAILURE TO SERVE
    v.                                                             DEFENDANT BELLINGHAM
                                                                   HARLEY-DAVIDSON, INC.
    HARLEY-DAVIDSON MOTOR COMPANY
    GROUP, LLC; GOODYEAR DUNLOP
    TIRES NORTH AMERICA, LTD.; THE
    GOODYEAR TIRE & RUBBER CO.;    Case No. 4:18-cv-00013-DN-PK
    SUMITOMO RUBBER USA, LLC; and
    BELLINGHAM HARLEY-DAVIDSON,    District Judge David Nuffer
    INC.,                          Magistrate Judge Paul Kohler

                                 Defendants.


            This action arises from a motorcycle accident allegedly caused by a sudden and

catastrophic failure of the motorcycle’s rear tire. 1 Plaintiffs initiated this action against

Defendants, whom Plaintiffs allege designed, manufactured, and distributed the motorcycle and

its rear tire. 2 Plaintiffs assert claims for: (1) negligence and gross negligence; (2) strict products

liability; and (3) breach of implied and express warranties. 3 Defendants Sumitomo Rubber USA,

LLC f/k/a Goodyear Dunlop Tires North America, Ltd. (“Sumitomo”), The Goodyear Tire &

Rubber Co. (“Goodyear”), and Harley-Davidson Motor Company Group, LLC (“Harley”) seek




1
    Second Amended Complaint (“Amended Complaint”) ¶¶ 19-20 at 4, docket no. 57, filed May 2, 2019.
2
    Id. ¶¶ 11 at 3, 15 at 4, 25 at 5, 59 at 11-12, 67 at 13, 87 at 17.
3
    Id. ¶¶ 24-101 at 5-19.
Case 4:18-cv-00013-DN-PK Document 190 Filed 03/10/21 PageID.9021 Page 2 of 9




summary judgment on Plaintiffs’ claims (collectively “Defendants’ Motions for Summary

Judgment”). 4

           Procedurally, Plaintiffs’ responses 5 to Defendants’ Motions for Summary Judgment fail

to comply with local rule DUCivR 56-1(c)(3),(4) and FED. R. CIV. P. 56(c)(1) and fail to

adequately dispute any of the material facts set forth in Defendants’ Motions for Summary

Judgment. Substantively, Plaintiffs fail to establish the existence of a genuine issue of material

fact for trial. Sumitomo, Goodyear, and Harley are entitled to judgment on Plaintiffs’ claims as a

matter of law because causation is an essential element for each of Plaintiffs’ claims and

Plaintiffs cannot present sufficient admissible evidence to establish causation. Therefore,

Defendants’ Motions for Summary Judgment 6 are GRANTED.

           Additionally, because it appears from the record that Plaintiffs have not served Defendant

Bellingham Harley-Davidson, Inc. (“Bellingham”), by no later than March 19, 2021, Plaintiffs

must file a memorandum showing cause as to why their claims against Bellingham should not be

dismissed for failure to timely serve and prosecute.




4
  Defendant Sumitomo Rubber USA, LLC f/k/a Goodyear Dunlop Tires North America, Ltd.’s Motion for Summary
Judgment and Memorandum of Law (“Sumitomo’s Motion”), docket no. 136, filed Oct. 9, 2020; Defendant The
Goodyear Tire & Rubber Company’s Motion for Summary Judgment and Supporting Memorandum of Law
(“Goodyear’s Motion”), docket no. 138, filed Oct. 9, 2020; Harley-Davidson Motor Company Group, LLC’s Motion
for Final Summary Judgment and Supporting Memorandum of Law (“Harley’s Motion”), docket no. 139, filed Oct.
9, 2020 (collectively “Defendants’ Motions for Summary Judgment”).
5
 Response to Harley-Davidson Motor Group, LLC’s Second Motion for Final Summary Judgment [Doc. 139] and
Supporting Memorandum of Law (“Response to Harley’s Motion”), docket no. 159, filed Nov. 6, 2020; Response to
Goodyear Tire & Rubber Company’s Motion for Summary Judgment [Doc. 138] and Supporting Memorandum of
Law (“Response to Goodyear’s Motion”), docket no. 161, filed Nov. 6, 2020; Response to Defendant Sumitomo
Rubber USA, LLC f/k/a Goodyear Dunlop Tires North America, Ltd.’s Motion for Summary Judgment [Doc. 136]
and Supporting Memorandum of Law (“Response to Sumitomo’s Motion”), docket no. 164, filed Nov. 6, 2020.
6
    Docket no. 136, filed Oct. 9, 2020; docket no. 138, filed Oct. 9, 2020; docket no. 139, filed Oct. 9, 2020.



                                                                                                                  2
Case 4:18-cv-00013-DN-PK Document 190 Filed 03/10/21 PageID.9022 Page 3 of 9




                                   UNDISPUTED MATERIAL FACTS

           Defendants’ Motions for Summary Judgment each set forth a statement of undisputed

material facts containing separately numbered facts supported by citation to evidence. 7 Local

rule DUCivR 56-1(c)(3) requires that a response to a statement of undisputed material facts

include:

           A restatement of each fact the opposing party contends is genuinely disputed or
           immaterial, a concise statement explaining why the fact is disputed or immaterial,
           and a citation with particularity to the evidence upon which the non-moving party
           relies to refute that fact. [And a]ny factual citations must reference the appropriate
           party’s Appendix of Evidence, rather than either party’s factual statements or
           responses. 8

Plaintiffs made no effort to comply with these requirements in responding to Defendants’

Motions for Summary Judgment. 9 Indeed, Plaintiffs did not expressly respond to any of the

undisputed material facts set forth in Defendants’ Motions for Summary Judgment.

           Plaintiffs’ responses, instead, included background sections. 10 The purported purpose of

these sections was to provide “additional background facts.” 11 Plaintiffs cite to evidence to

support these facts. 12 But Plaintiffs do not assert or argue that these facts are material to the

disposition of Defendants’ Motions for Summary Judgment, or that they are undisputed.




7
    Sumitomo’s Motion at 5-10; Goodyear’s Motion at 6-7; Harley’s Motion at 3-4.
8
    DUCivR 56-1(c)(3).
9
 Response to Sumitomo’s Motion at 2-7; Response to Goodyear’s Motion at 1-3; Response to Harley’s Motion
at 1-5.
10
   Response to Sumitomo’s Motion at 2-6; Response to Goodyear’s Motion at 1-2; Response to Harley’s Motion
at 1-4.
11
     Response to Sumitomo’s Motion at 2; Response to Goodyear’s Motion at 2; Response to Harley’s Motion at 2.
12
   Response to Sumitomo’s Motion at 2-6; Response to Goodyear’s Motion at 2; Response to Harley’s Motion
at 2-4.



                                                                                                                 3
Case 4:18-cv-00013-DN-PK Document 190 Filed 03/10/21 PageID.9023 Page 4 of 9




            Plaintiffs’ responses also included sections titled “Undisputed Material Facts” wherein

Plaintiffs assert numerous separately numbered additional facts. 13 However, ignoring the

requirements of local rule DUCivR 56-1(c)(4) and FED. R. CIV. P. 56(c)(1), these facts contain

no citations to evidence. And they are not directly responsive to the statements of undisputed

material facts in Defendants’ Motions for Summary Judgment.

            Several options are available when “a party fails to properly support an assertion of fact

or fails to properly address another party’s assertion of facts as required by Rule 56(c).” 14

Among these options are “[to] consider the fact undisputed for purposes of the motion . . . [and

to] grant summary judgment if the motion and supporting materials – including the facts

considered undisputed – show that the movant is entitled to it.” 15

            Because of Plaintiffs’ complete failure to comply with DUCivR 56-1(c)(3),(4) and FED.

R. CIV. P. 56(c)(1), the undisputed material facts set forth in Defendants’ Motions for Summary

Judgment 16 are considered undisputed for purposes of the Motions. Also, the additional

“Undisputed Material Facts” set forth in Plaintiffs’ responses 17 will not be considered for

purposes of Defendants’ Motions for Summary Judgment.

            Regardless, even if considered for purposes of Defendants’ Motions for Summary

Judgment, none of the background facts or “Undisputed Material Facts” set forth in Plaintiffs’




13
   Response to Sumitomo’s Motion at 6-7; Response to Goodyear’s Motion at 2-3; Response to Harley’s Motion
at 4-5.
14
     FED. R. CIV. P. 56(e).
15
     Id. at 56(e)(2),(3).
16
     Sumitomo’s Motion at 5-10; Goodyear’s Motion at 6-7; Harley’s Motion at 3-4.
17
   Response to Sumitomo’s Motion at 6-7; Response to Goodyear’s Motion at 2-3; Response to Harley’s Motion
at 4-5.



                                                                                                             4
Case 4:18-cv-00013-DN-PK Document 190 Filed 03/10/21 PageID.9024 Page 5 of 9




responses 18 are sufficient to create a genuine issue of material fact that would preclude entry of

summary judgment. As discussed below, 19 Sumitomo, Goodyear, and Harley are entitled to

judgment on Plaintiffs’ claims as a matter of law because causation is an essential element for

each of Plaintiffs’ claims and Plaintiffs cannot present sufficient admissible evidence to establish

causation.

                                                   DISCUSSION

                                   Summary judgment standard of review

            Summary judgment is appropriate if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” 20 A factual dispute is genuine when

“there is sufficient evidence on each side so that a rational trier of fact could resolve the issue

either way” 21 or “if a reasonable jury could return a verdict for the nonmoving party.” 22 A fact is

material if “it is essential to the proper disposition of [a] claim.” 23 And in ruling on a motion for

summary judgment, the factual record and all reasonable inferences drawn therefrom are viewed

in a light most favorably to the nonmoving party. 24

            The moving party “bears the initial burden of making a prima facie demonstration of the

absence of a genuine issue of material fact and entitlement to judgment as a matter of law.” 25

The movant “need not negate the nonmovant’s claim, but need only point out . . . that there is an


18
   Response to Sumitomo’s Motion at 2-7; Response to Goodyear’s Motion at 1-3; Response to Harley’s Motion
at 1-5
19
     Infra Discussion at 6-8.
20
     FED. R. CIV. P. 56(a).
21
     Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).
22
  Universal Money Ctrs., Inc. v. Am. Tel. & Tel. Co., 22 F.3d 1527, 1529 (10th Cir. 1994) (internal quotations
omitted).
23
     Adler, 144 F.3d at 670.
24
     Id.
25
     Id. at 670-71.



                                                                                                                 5
Case 4:18-cv-00013-DN-PK Document 190 Filed 03/10/21 PageID.9025 Page 6 of 9




absence of evidence to support the nonmoving party’s case.” 26 If the moving party carries this

initial burden, the nonmoving party “may not rest upon mere allegations or denials of [the]

pleading[s], but must set forth specific facts showing that there is a genuine issue for trial as to

those dispositive matters for which it carries the burden of proof.” 27 “The mere existence of a

scintilla of evidence in support of the [nonmovant’s] position will be insufficient to defeat a

properly supported motion for summary judgment.” 28

            Plaintiffs cannot present sufficient admissible evidence to establish causation

            Plaintiffs assert claims against Sumitomo, Goodyear, and Harley for: (1) negligence and

gross negligence; (2) strict products liability; and (3) breach of implied and express warranties. 29

Plaintiffs’ claims each arise from alleged failures and defects in the design, testing, manufacture,

inspection, warnings, distribution, and sale of the motorcycle’s rear tire and wheel rim. 30

Sumitomo, Goodyear, and Harley seek summary judgment on the claims arguing that Plaintiffs

cannot establish that the alleged failures and defects caused the motorcycle accident. 31

            Because federal subject matter jurisdiction over Plaintiffs’ claims is based on the parties’

diversity of citizenship, “the availability of summary judgment [is considered] against the

backdrop of the forum state’s substantive law.” 32




26
     Universal Money Ctrs., Inc., 22 F.3d at 1529 (internal quotations omitted).
27
     Id. (internal quotations and citations omitted; emphasis in original).
28
     Id. (internal quotations omitted).
29
     Amended Complaint ¶¶ 24-101 at 5-19.
30
     Id.
31
  Sumitomo’s Motion at 11-13; Goodyear’s Motion at 10-11; Harley’s Motion at 6-9. Defendants’ Motions for
Summary Judgment include additional arguments. However, because the causation issue is dispositive, these
additional arguments are unnecessary to address.
32
     Evanston Ins. Co. v. Law Office of Michael Medved, P.C., 890 F.3d 1195, 1198 (10th Cir. 2018).



                                                                                                            6
Case 4:18-cv-00013-DN-PK Document 190 Filed 03/10/21 PageID.9026 Page 7 of 9




         Under Utah law, “[a] plaintiff claiming negligence in [the products liability] context must

prove the ordinary elements of negligence, including duty and causation.” 33 To succeed on a

strict products liability claim, a plaintiff must prove, among other things, “‘that the [product’s]

defective condition was a cause of the plaintiff’s injuries.’” 34 And the necessary elements to

prove a claim for breach of warranty are essentially the same as those for a strict products

liability claim. 35 Thus, causation is an essential element for each of Plaintiffs’ claims against

Sumitomo, Goodyear, and Harley.

         Plaintiffs’ responses to Defendants’ Motions for Summary Judgment rely solely on the

expert testimony of William Woehrle to establish that a genuine issue of fact exists on the issue

of causation. 36 Mr. Woehrle opines that defects in the motorcycle’s rear tire and wheel rim

caused or contributed to the tire’s failure, the tire bead unseating, and the resulting accident. 37

However, Mr. Woehrle’s defect causation opinions have been excluded from trial because they

are unreliable. 38

         The nature of the motorcycle accident involves multiple variables and potential causes

and contributing factors. 39 Plaintiffs’ theory of causation (i.e., that defects in the tire and wheel


33
  Niemela v. Imperial Mfg., Inc., 263 P.3d 1191, 1198 (Utah Ct. App. 2011) (citing Slisze v. Stanley-Bostitch, 979
P.2d 317, 320 (Utah 1999); Barson ex rel. Barson v. E.R. Squibb & Sons, Inc., 682 P.2d 832, 835 (Utah 1984)).
34
   Id. at 1195 (quoting Dimick v. OHC Liquidation Trust, 157 P.3d 347, 349 (Utah Ct. App. 2007); citing
Gudmundson v. Del Ozone, 232 P.3d 1059, 1072 (Utah 2010)).
35
  Straub v. Fisher & Paykel Health Care, 990 P.2d 384, 389 n.1 (Utah 1999) (citing Ernest W. Hahn, Inc. v. Armco
Steel Co., 601 P.2d 152, 159 (Utah 1979); Kirkbride v. Terex USA, LLC, 798 F.3d 1343, 1354 (10th Cir. 2015)).
 Response to Sumitomo’s Motion at 6-14; Response to Goodyear’s Motion at 2-3, 6. 8; Response to Harley’s
36

Motion at 4-14.
 Final Report of William Woehrle (“Woehrle Report”) ¶¶ 95.5-95.12, 95.18-95.19 at 103, docket no. 136-1, filed
37

Oct. 9, 2020.
38
   Memorandum Decision and Order Granting Motions to Exclude Expert Testimony of William Woehrle, docket
no. 189, filed Mar. 10, 2021.
39
  For example, in addition to the asserted defects in the tire and wheel rim, Mr. Woehrle looked into several
possible causes of the tire’s loss of pressure, including: puncture; impact damage, improper repair; excessive speed;
excessive war; overloading; and excessive age. Woehrle Report ¶ 84 at 95-96.



                                                                                                                     7
Case 4:18-cv-00013-DN-PK Document 190 Filed 03/10/21 PageID.9027 Page 8 of 9




rim caused or contributed to the tire’s failure, the tire bead unseating, and the resulting

accident) 40 also involves scientific and technical aspects and complexities that are beyond the

common understanding of a juror. 41 Lay testimony and circumstantial evidence, alone, will not

reasonably support an inference that defects in the motorcycle’s rear tire and wheel rim caused or

contributed to the accident. Expert testimony is required for Plaintiffs to establish causation and

prove their claims against Sumitomo, Goodyear, and Harley. 42 Without such expert testimony

establishing causation, the trier of fact would be left to speculation. 43

            Plaintiffs have not and cannot point to sufficient admissible evidence to establish

causation in the absence of Mr. Woehrle’s defect causation opinions. Therefore, Plaintiffs cannot

establish an essential element of their claims. Sumitomo, Goodyear, and Harley are entitled to

summary judgment on Plaintiffs’ claims as a matter of law.

                  Plaintiffs must show cause as to why their claims against Bellingham
                    should not be dismissed for failure to timely serve and prosecute

            Under FED. R. CIV. P. 4(m), “[i]f a defendant is not served within 90 days after the

complaint is filed, the court . . .on its own after notice to the plaintiff . . . must dismiss the action

without prejudice against that defendant or order that service be made within a specified time.”

“[P]roof of service must be made to the court.” 44




40
     Id. ¶¶ 95.5-95.12, 95.18-95.19 at 103.
41
  Ho v. Michelin N.A., Inc., 520 Fed. App’x 658, 667 (10th Cir. 2013) (“[T]he highly technical nature of tire design
and tire-failure analysis is well outside the ken of a jury.”)
42
  C.f. Christison v. Biogen Idec, Inc., No. 2:11-cv-01140-DN-DBP, 199 F. Supp. 3d 1315, 1340-1342 (D. Utah
2016); Wells v. Kawasaki Motors Corp., No. 2:16-cv-01086-DN, 2019 WL 5802637, *1-2 (D. Utah Nov. 7, 2019);
Boucher v. Zimmer, Inc., No. 2:06-cv-00380-DAK, 2010 WL 3815706, *4 (D. Utah Sept. 27, 2010); Niemela, 263
P.3d at 1199 (quoting Fox v. Brigham Young Univ., 176 P.3d 446, 452 (Utah Ct. App. 2007)) (“It is only in the most
obvious cases that a plaintiff may be excepted from the requirement of using expert testimony to prove causation.”).
43
     Blank v. Garff Enters., Inc., --- P.3d ---, 2021 WL 221894, *7 (Utah Ct. App. 2021).
44
     FED. R. CIV. P. 4(l)(1).



                                                                                                                   8
Case 4:18-cv-00013-DN-PK Document 190 Filed 03/10/21 PageID.9028 Page 9 of 9




           Nearly three years have passed since Plaintiffs filed their original Complaint, 45 which

named Bellingham as a defendant. And it appears from the record that a summons for

Bellingham has not issued and Plaintiffs have not filed proof that Bellingham has been served.

Therefore, by no later than March 19, 2021, Plaintiff must file a memorandum showing cause as

to why their claims against Bellingham should not be dismissed for failure to timely serve and

prosecute.

                                                        ORDER

           IT IS HEREBY ORDERED that Defendants’ Motions for Summary Judgment 46 are

GRANTED. Plaintiffs’ claims 47 and this action against Sumitomo, Goodyear, and Harley are

DISMISSED with prejudice.

           IT IS FURTHER ORDERED that by no later than March 19, 2021, Plaintiffs must file a

memorandum, no more than five pages in length, showing cause as to why their claims against

Bellingham should not be dismissed for failure to timely serve and prosecute. Failure to file a

responsive memorandum by March 19, 2021, will result in the dismissal without prejudice of

Plaintiffs’ claims and this action against Bellingham.

           Signed March 10, 2021.

                                                         BY THE COURT


                                                         ________________________________________
                                                         David Nuffer
                                                         United States District Judge




45
     Complaint, docket no. 2, filed Apr. 11, 2018.
46
     Docket no. 136, filed Oct. 9, 2021; docket no. 138, filed Oct. 9, 2021; docket no. 139, filed Oct. 9, 2021.
47
     Amended Complaint ¶¶ 24-101 at 5-19.



                                                                                                                   9
